DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, claims 1-6,8-15,17,18 in the reply filed on 10/22/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2 and 3, “having an upper side above the handle axis…and a lower side below the handle axis, is indefinite because this limitation attempts to relate the upper and lower sides to the direction of an element that is not positively recited in the claim (the handle), but only functionally recited.  It is suggested that –adapted to be— or similar language, be inserted before “above” in line 3, and also inserted before “below” in line 3.
In claim 1, line 4, “the first side” has no prior antecedent basis.  For purposes of this action “first side” will be interpreted to mean “upper side”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,8,9,11,13,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers 1838492.
              With regard to claims 1,2 and 8, Meyers discloses a device that could be used as a heat shield for a comb, comprising a planar body 6 configured (capable of) to be coupled to a handle of a comb (a comb could be inserted in either of the side openings of fig. 2.).  Such a comb, if inserted, inherently includes a handle axis.  It is noted that when shield of fig. 2 is flipped 180 degrees, the upper side would be 9g and the lower side would be 7.  The upper side includes a first blade tapering to a distal edge (see fig. below), and a second blade.  Note the channel formed by the shield in fig. 2.  Meyers also discloses that the device is made of a heat resistant pliable material (metal that can be bent/folded, see col. 2).



[AltContent: textbox (Second blade)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First blade tapering to a distal edge)][AltContent: textbox (upper side)][AltContent: textbox (lower side)][AltContent: ][AltContent: ]                                  
    PNG
    media_image1.png
    227
    480
    media_image1.png
    Greyscale



                 With regard to claims 4 and 9, note that the channel is open at a bottom.  See fig. 2 (when the shield is oriented in a reversed position).
                 With regard to claim 11, note that the upper side tapers between a first major surface of the planar body and a second major surface of the planar body that is opposite the first major surface, in an upward direction (when the shield is oriented in a reversed position) from a central portion of the planar body to a top distal edge of the planar body.   See fig. 3, which shows the taper between reference numeral 8 and reference numeral 12.
               With regard to claim 13, note that the channel passes entirely though the planar body.  See fig. 2.
               With regard to claim 14, note that the channel is configured (capable of) frictionally engaging a comb (if a comb of similar size is inserted therein).



Claims 15,17,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong 20100218331.
              With regard to claim 15, Jeong discloses a device that could be used as a heat shield, comprising a handle structure (fig. 1 and 1A) having a handle 10 defining a handle axis, a support structure 30 extending from the handle along the handle axis, and a planar body (see annotated fig. below) mounted on the support structure 30 having an upper side above the handle axis defining a first blade 61 and a lower side below the handle axis, opposite the first side, defining a second blade 62.

[AltContent: ][AltContent: ][AltContent: textbox (Lower side)][AltContent: textbox (Upper side)][AltContent: arrow][AltContent: textbox (Planar body)]                                             
    PNG
    media_image2.png
    265
    295
    media_image2.png
    Greyscale


                 With regard to claim 17, note that the planar body may be made of silicone.  See paragraph 10.
                  With regard to claim 18, note how the first 61 and second 62 blades taper to an edge.  See fig. 1A.

Allowable Subject Matter
Claims 10,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3,6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772